Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors World Acceptance Corporation: We consent to the incorporation by reference in the registration statement on Form S-8 of World Acceptance Corporation of our reports dated June 3, 2011, with respect to the consolidated balance sheets of World Acceptance Corporation as of March 31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended March 31, 2011, and the effectiveness of internal control over financial reporting as of March 31, 2011, which reports appear in the March 31, 2011 annual report on Form 10-K of World Acceptance Corporation. /s/ KPMG LLP Greenville, South Carolina February 3, 2012
